Requestor:   J. Philip Zand, Esq., Village Attorney Village of New Paltz P.O. Box 55 New Paltz, N Y 12561
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
Section 19-1900 of the Village Law authorizes the board of trustees of any village, on its own motion or upon a petition of the electors of the village, to adopt a resolution submitting a proposition for dissolution of the village to the voters for approval. You have inquired as to the number of names that must appear on a petition under this provision in order to require submittal of the question to referendum.
Section 19-1900 provides:
  "A petition to dissolve a village shall be sufficient if signed and acknowledged or proved by qualified electors of such village, in number equal to at least one-third of the total number of resident electors residing in the village, qualified to vote at the last general or special election immediately preceding the submission of the proposition in question."
Your concern is the meaning of the terms "electors" and "qualified electors" and whether the qualified electors signing the petition must constitute one-third of the total number of qualified electors or one-third of the total number of electors.
We believe it is clear from the statutory provisions that qualified electors must sign the petition equal to at least one-third of the total number of qualified resident electors residing in the village. The statute requires signatures by "at least one-third of the total number of resident electors residing in the village, qualified to vote at the lastgeneral or special election immediately preceding the submission of the proposition in question." Emphasis supplied. It seems clear that the underlined language modifies the "total number of resident electors".
We have previously defined a qualified elector as a voter who is registered to vote in accordance with the provisions of the Election Law. 1985 Op Atty Gen (Inf) 143.
We conclude that a petition to require submission of a proposition to dissolve a village must contain the signatures of at least one-third of the qualified resident electors of the village.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.